Citation Nr: 1340145	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 and April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.  

The Board notes that in light of recent medical evidence of record, the Board has recharacterized the Veteran's claim for service connection for PTSD more broadly as for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the RO located in Louisville, Kentucky.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for a back disability and an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2011, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed the Veteran's desire to withdraw from appellate review his claim for service connection for bilateral hearing loss, which withdrawal he confirmed by way of his testimony at the September 2011 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In August 2011, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for service connection for bilateral hearing loss.  The Veteran confirmed his intent to withdraw this issue from appellate consideration at the September 2011 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.

ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

I.  Back Disability

The Veteran claims that he has a back disability that he incurred in service.  He attributes it to catching himself slipping, and then as due to lifting weights.  See Board Hearing Transcript at 3.

The Veteran testified at the Board hearing that during his active service, he was treated at the VA medical center at the Travis Air Force Base for back complaints (in addition to the existing service treatment records in the claims file reflecting treatment for his back).  He further explained in an October 2009 statement that his treatment was at the Fairfield Outpatient Clinic.  In that regard, the Board acknowledges that the Fairfield Outpatient Clinic is apparently located next to the Travis AFB David Grant Medical Center, but no records from this VA facility have been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding treatment records relating to the Veteran's claimed back disability from the Fairfield, California VA Outpatient Clinic may be associated with the claims file.

II.  Acquired Psychiatric Disorder

The Veteran also claims that he has an acquired psychiatric disorder, to include PTSD, due to his service in Iraq.  His reported stressors include seeing wounded and dead bodies, and fearing for his life due to rocket or mortar fire.  He also claims that his depression is due to drug abuse caused by using pain medications for his back disability.  See VA Treatment Record, November 2010.


At the Board hearing, the Veteran requested a new VA examination due to his difficulties with drug abuse at the time of the June 2010 VA examination.  In that regard, the Board adds that the Veteran testified at the Board hearing that he believed his depression was the result of drug addiction to pain killers prescribed for his back (as noted above, the Veteran's back claim is remanded herein for further development).  Therefore, the Board will remand the Veteran's claim for a new VA examination.

In addition, after the issuance of the July 2010 Statement of the Case (SOC), VA treatment records were newly associated with the claims file dated from November 2010 to April 2011, and no waiver of consideration of these records by the agency of original jurisdiction (AOJ) was submitted by the Veteran.  See 38 C.F.R. § 20.1304 (2013).  These newly associated VA treatment records mostly involve treatment for substance abuse, but also include mental health records.  Therefore, the Board finds that a remand is also necessary so that these newly associated VA treatment records may be considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Issue a new notice letter to the Veteran addressing his claims, including the psychiatric claim on a 38 C.F.R. § 3.310 basis (as secondary to the back disorder).

2. Obtain copies of any outstanding VA treatment records from the Fairfield, California Outpatient Clinic dated from October 2002 and April 2005 and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3. Associate with the claims file (electronic or paper) copies of the Veteran's VA treatment records, including from the Cincinnati, Ohio VA medical system, dated from April 2011 to present.

4. Schedule the Veteran for a VA psychiatric examination.  As to each psychiatric disorder identified on examination, ask the examiner to please provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that each psychiatric disorder is related to service.

b) Whether the Veteran's diagnosed depressive disorder, not otherwise specified, was caused or aggravated by his drug addiction (including to pain medications), and if so, whether such drug addiction is secondary to his back condition.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  The examiner must provide a complete rationale for all findings.

A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  Also, the examiner should be asked to elicit a complete history from the Veteran.  

5. After the above development has been completed, perform any additional development necessary.  Then, if the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


